AO 245C (Rev. 09/19) Case
                     Amended2:11-cr-00177-GMN-DJA
                             Judgment in a Criminal Case             Document 62 Filed 07/13/20 (NOTE:
                                                                                                 PageIdentify
                                                                                                       1 of 13Changes with Asterisks (*))
                     Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                     __________ District
                                                            District     of __________
                                                                     of Nevada
                                                                            )
              UNITED STATES OF AMERICA
                                                                            )
                                                                                AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                 RANDY BERNARD CONNOR                                       )   Case Number: 2:11-cr-177-GMN-DJA
                                                                            )   USM Number: 45893-048
Date of Original Judgment:             1/4/2013                             )   Leslie Park, Retained
                                       (Or Date of Last Amended Judgment)   )   Defendant’s Attorney


THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              Count 3 of the Indictment
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                                 Nature of Offense                                           Offense Ended                Count
18 USC §§ 2252A(a)(2) & (b)                     Receipt of Child Pornography                                10/21/2009                      3




       The defendant is sentenced as provided in pages 2 through                7         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
✔ Count(s) all remaining
G                                                     ✔ are dismissed on the motion of the United States.
                                                 G is G
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                           1/2/2013
                                                                                Date of Imposition of Judgment


                                                                                Signature of Judge
                                                                                   Gloria M. Navarro, Judge                  U.S. District Court
                                                                                Name and Title of Judge
                                                                                    July 10, 2020
                                                                                Date
AO 245C (Rev. 09/19)Case
                     Amended2:11-cr-00177-GMN-DJA
                              Judgment in a Criminal Case      Document 62 Filed 07/13/20 Page 2 of 13
                     Sheet 2 — Imprisonment                                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                                   Judgment — Page         2     of         7
DEFENDANT: RANDY BERNARD CONNOR
CASE NUMBER: 2:11-cr-177-GMN-DJA

                                                         IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
135 Months




✔
G      The court makes the following recommendations to the Bureau of Prisons:
       The Court recommends the Defendant be permitted to serve his term of incarceration at FCI Stafford, Arizona.




✔
G      The defendant is remanded to the custody of the United States Marshal.

G      The defendant shall surrender to the United States Marshal for this district:
       G     at                                G     a.m.      G    p.m.      on                                       .

       G     as notified by the United States Marshal.

G      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

       G     before 2 p.m. on                                            .

       G     as notified by the United States Marshal.

       G     as notified by the Probation or Pretrial Services Office.


                                                               RETURN
I have executed this judgment as follows:




       Defendant delivered on                                                        to

at                                                   with a certified copy of this judgment.




                                                                                                UNITED STATES MARSHAL


                                                                         By
                                                                                           DEPUTY UNITED STATES MARSHAL
 AO 245C (Rev. 09/19)Case
                      Amended2:11-cr-00177-GMN-DJA
                               Judgment in a Criminal Case      Document 62 Filed 07/13/20 Page 3 of 13
                      Sheet 3 — Supervised Release                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment—Page     3       of         7
DEFENDANT: RANDY BERNARD CONNOR
CASE NUMBER: 2:11-cr-177-GMN-DJA
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 LIFE




                                                 MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the courtQRWWRH[FHHGWHVWVDQQXDOO\.
         G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4.   G   You   must  make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.   ✔
     G   You   must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   ✔
     G   You   must  comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   G   You   must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
AO 245C (Rev. 09/19)Case
                     Amended2:11-cr-00177-GMN-DJA
                              Judgment in a Criminal Case       Document 62 Filed 07/13/20 Page 4 of 13
                     Sheet 3A — Supervised Release
                                                                                                        Judgment—Page      4     of        7
DEFENDANT: RANDY BERNARD CONNOR
CASE NUMBER: 2:11-cr-177-GMN-DJA

                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
AO 245C (Rev. 09/19)Case
                     Amended2:11-cr-00177-GMN-DJA
                              Judgment in a Criminal Case   Document 62 Filed 07/13/20 Page 5 of 13
                     Sheet 3D — Supervised Release                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                            Judgment—Page        5      of         7
DEFENDANT: RANDY BERNARD CONNOR
CASE NUMBER: 2:11-cr-177-GMN-DJA

                                    SPECIAL CONDITIONS OF SUPERVISION
 1) The defendant shall not possess, have under his control, or have access to any firearm, explosive device, or other
 dangerous weapons, as defined by Federal, state or local law.

 2) The defendant shall submit to the search of his person, property, residence, or automobile under his control by the
 Probation Officer, or any other authorized person under the immediate and personal supervision of the Probation Officer
 without a search warrant to ensure compliance with all conditions of release.

 3) The defendant shall participate in and successfully complete a substance abuse treatment and/or cognitive based life
 skills program, which will include drug/alcohol testing and/or outpatient counseling, as approved and directed by the
 probation office. The defendant shall refrain from the use and possession of beer, wine, liquor, and other forms of
 intoxicants while participating in substance abuse treatment. Further, the defendant shall be required to contribute to the
 costs of services for such treatment, as approved and directed by the probation office based upon his ability to pay.

 4) The defendant shall refrain from the use and possession of beer, wine, liquor, and other forms of intoxicants.

 5) The defendant shall participate in and successfully complete a mental health treatment program, which may include
 testing, evaluation, and/or outpatient counseling, as approved and directed by the probation office. The defendant shall
 refrain from the use and possession of beer, wine, liquor, and other forms of intoxicants while participating in mental health
 treatment. Further, the defendant shall be required to contribute to the costs of services for such treatment, as approved
 and directed by the probation office based upon his ability to pay.

 6) The defendant shall successfully complete a treatment program for sex offenders, which may include polygraph/truth
 verification testing, as approved by the Probation Officer. Further, the defendant shall be required to contribute to the costs
 of services for such treatment, as approved and directed by the Probation Officer based upon his ability to pay.

 7) The defendant shall not associate with persons under the age of eighteen (18), except in the presence of a responsible
 adult who is aware of the defendant's background and current offense, and who has been approved by the Probation
 Officer.

 8) The defendant shall neither possess nor have under his control any matter that is pornographic, as defined in 18
 USC § 2256(2), or that depicts, suggests, or alludes to sexual activity of minors under the age of eighteen (18). This
 includes, but is not limited to, any matter obtained through access to any computer or any material linked to computer
 access or use.

 9) The defendant shall not own, possess, use, view, or read any pornographic material, or frequent any place that is
 involved with pornography, as defined in 18 USC § 2256(2).

 10) The defendant shall not possess or use a computer with access to any online computer service at any location,
 including employment, without the prior written approval of the Probation Officer. This includes any internet service
 provider, bulletin board, or any public or private computer network.

 11) The defendant shall provide the Probation Officer with accurate information regarding his entire computer system,
 including all related digital devices with memory and all passwords and internet service providers; the defendant shall
 allow the installation of any software/hardware on his computer by the Probation Officer, and shall abide by all rules of the
 Computer Restriction and Monitoring Programs Agreement.
AO 245C (Rev. 09/19) Case
                      Amended 2:11-cr-00177-GMN-DJA
                               Judgment in a Criminal Case       Document 62 Filed 07/13/20 Page 6 of 13
                      Sheet 5 — Criminal Monetary Penalties                                                    (NOTE: Identify Changes with Asterisks (*))
                                                                                                      Judgment — Page        6      of          7
DEFENDANT: RANDY BERNARD CONNOR
CASE NUMBER: 2:11-cr-177-GMN-DJA
                                          CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                 Assessment            5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS          $ 100.00              $                                $                             $                        $
                                                                       WAIVED

G The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                            Total Loss***                        Restitution Ordered                        Priority or Percentage




TOTALS                           $                          0.00          $                          0.00


G    Restitution amount ordered pursuant to plea agreement $

G    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     G the interest requirement is waived for        G fine         G restitution.
     G the interest requirement for the      G fine         G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/19) Case
                      Amended 2:11-cr-00177-GMN-DJA
                               Judgment in a Criminal Case      Document 62 Filed 07/13/20 Page 7 of 13
                      Sheet 6 — Schedule of Payments                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page      7      of         7
DEFENDANT: RANDY BERNARD CONNOR
CASE NUMBER: 2:11-cr-177-GMN-DJA

                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                 100.00             due immediately, balance due

          G not later than                                     , or
          G in accordance with G C,             G D,     G     E, or    G F below; or
B    G Payment to begin immediately (may be combined with              G C,       G D, or G F below); or
C    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                       (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    G Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    G Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                              Joint and Several                Corresponding Payee,
     (including defendant number)                    Total Amount                       Amount                          if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
G
      See attached Preliminary and Final Orders of Forfeiture.


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
     1    Case 2:11-cr-00177-GMN-DJA Document 62 Filed 07/13/20 Page 8 of 13


                                                                      FILE D
 1

 2                                                                    AIJG - 1 2212
 3
                                                                 CLERK,U.S.DISTRICT COURT
 4                                                                  DISTRICT OF NEVADA
                                                            BY                        DEPUTY
 5

 6                            U N ITED STATE S D ISTR ICT CO UR T

 7                                    D ISTR ICT O F NEV A D A

 8 UNITED STATESOFAM ERICA,                       )
                                                  )
 9                       Plaintiff,               )
                                                  )
10                                                )           2:1I-CR-IN -RLH-ICW HI
                                                  )
11 RANDY BERNARD CONNOR,                          )
                                                  )
12                       Defendant.               )
13                         PREL IM IN AR Y O R D ER O F FO R FEITU R E
14        n isCourtfindsthatonJuly31,2012,defendantM NDY BERNARD CON NOR pled guilty

15 to Cotmt Three of a Fottr-cotmt Criminal Indictment charging him with Receipt of Child

16 PornographyinviolationofTitle18,UnitedStatesCode,Section2252A(a)(2).CriminalIndictment,
17 ECF N o.1.

18        ThisCourtlinds,ptzrsuanttoFed.R.Crim.P.32.2(b)(1)and(2),theUnitedStatesofAmerica
19 hasshown therequisitenexusbetweenpropertysetforthintheForfeitureAllegation oftheCriminal

20 Indictmentandthe BillofParticulars,and agreed to in the Plea M emorandum ,and theoffcnse to

21 which defendantRAN DY BERNARD CoNNoR pledguilty.Crim inalIndictment,ECF No.1;Bill
22 ofParticulars,ECF N o.13.

23         Thefollowing assetsare subjectto forfeiture ptlrsuantto Title 18,United StatesCode,
24 Sections2253(a)(l)and 2253(a)(3);
25                a)     any book,magazine,periodical,film,videotape,or other matter which
26                       containsany such visualdepiction,which w msproduced,transported,m ailed,
          Case 2:11-cr-00177-GMN-DJA Document 62 Filed 07/13/20 Page 9 of 13



 1                       shipped,orreceived;computerimages,includingmovieand stillim agetiles,
 2                       depictingam inorengaginginsexuallyexplicitconductandthediskettesand
 3                       hard driveson which they aremaintained)

 4                b)     Emachinedesktopcomputer,serialnumberccc.
                                                                7310015869;
 5                       Compaq deskpro computer tower, serial number 68398X1121,127)

 6                d)     Genericcomputertower,serialnumber105825061;
 7                e)     Gatewaylaptop computer,serialnumber843000990226)
 8                       Phillipsportableelectronicstoragedevice,serialnum ber

 9                       NW 1A0844063983;and

10                g)     Palm centrosmartphone,serialnumberP2P203EBV7KE C<propertf).
11         ThisCourttindsthe United StatesofAmericaisnow entitled tosand should,reduce the
12 atbrem entioned propertyto thepossession oftheUnited StatesofAmerica.
13         NOW THEREFORESIT ISHEREBY ORDERED,ADJUDGED,AND DECREED O tO
14 United StatesofAm ericashould seizetheaforementionedproperty.

15         IT IS FURTHER ORDERED,ADJUDGED,AND DECREED a!1right,title,andinterestof
16 RAN DY BERNARD CONNOR in the aforementioned property is forfeited and isvested in the

17 UnitedStatesofAmericaandshallbesafelyheldbytheUnhedSotesofAmericatmtilfurtherorder
18 ofthe Court.
19         IT ISFURTHER ORDERED,ADJUDGED,AND DECREED theUnitedStatesofAm erica

20 shallpublishforatlemstthirty(30)consecutivedaysontheoftk ialinternetgovernmentforfeimre
21 website,wwm forfeitm e.gov,noticeofthisOrder,which shalldescribetheforfeited property,state
22 thetimeundertheapplicablestatutewhenapetitioncontestingtheforfeituremustbefiled,and state

23 the nam e and contactinform ation for the government attonwy to be served with the petition,

24 pursuanttoFed.R.Crim.P.32.2(b)(6)andTitle21,UnitedStatesCode,Section853(n)(2).
25         IT IS FURTHER ORDERED,ADJUDGED,AND DECREED apetition,ifany,m ustbe
26 filed with the Clerk oftheCourq 333 LmsVegasBoulevard South,LasVegas,Nevada89101.
         Case 2:11-cr-00177-GMN-DJA Document 62 Filed 07/13/20 Page 10 of 13



 1         IT IS FURTHER ORDERED,ADJUDGED,AND DECREED acopyofthepetition,ifany,

2 shallbe served upon the AssetForfciture Attom ey ofthe United States Attorney'sOftice atthe
3 followingaddressatthetim eoffiling:
4                 M ichaelA .Hum phreys
                  AssistmltUnited StatesAttorney
5                 D anielD .Hollingsw orth
                  A ssistantU nited StatesA ttorney
6                 Lloyd D .GeorgeUnited StatesCourthouse
                  333 LasVegasBoulevard South,Suite 5000
7                 LasVegas,Nevada 89101.

8          IT IS FURTHER ORDERED,ADJUDGED,AND DECREED thenoticedescribed herein
9 need notbepublished in theeventaDeclaration ofForfeitureisissued by the appropriateagency
10 followingpublicationofnoticeofseizureand intentto administrativelyforfeittheabove-described

11 propeo .
12         DATEDthis Z dayof                  N.
                                               J /-' ,2012.
13
14

15                                                     TA TES DIS RICT JU D GE
16

17

18

19
20
21

22
23
24

25

26
                Case 2:11-cr-00177-GMN-DJA Document 62 Filed 07/13/20 Page 11 of 13
u %   u.



                                                                             FILE
           1

           2                                                                 Jld 2 5 3
                                                                                                          I
           3                                                                                          :
                                                                       CLERK,u.s.Dls7m lcT cotlnr
           4                                                              Dlsrnlc'roF NEVAOA
                                                                  Bv                        D EPUTY
           5
           6                            UN IT ED STA TES D ISTR ICT C O U R T
           7                                    DISTR ICT O F NEV A DA

           8 UNITED STATES OF AM ERICA,                     )
                                                            )
           9                       Plaintiff,               )
                                                            )
       10             v.                                    )          2:1I-CR-I77-ltLH-ICW HI
                                                            )
       11 RANDY BERNARD CONNOR,                             )
                                                            )
       12                          Defendant.               )
       13                                 FIN A L O RD ER O F FO R FEIT UR E
       14             On August 1,2012,the United States DistrictCourtforthe DistrictofNevada entered a

       15 PrelirninaryOrderofForfeiturepursuanttoFed.R.Crim.P.32.2(b)(1)and(2))Title18,UnitedStates
       16 Code,Sections2253(a)(1)and 2253(043)based upon theplea ofguilty by defendantRANDY
       17 BERNARD CONNOR to crim inaloffense,forfeiting specific property alleged in the Crim inal
       18 lndictmentand the BillofParticulars,and agreed to in the Plea M em orandum,and shown by the
       19 United States to have a requisite nexusto the offense to which defendantRAN DY BERNARD
      20 CONNOR pled guilty.Crim inallndictment,ECFN O.1;BillofParticulars,ECFNo.13;Preliminmy
      21 OrderofForfeiture,ECF No.32;Plea M emorandum ,ECF No.33.
      22              This Courtfinds the United States ofAmerica published the notice of the forfeiture in
      23 accordance with the 1aw via the ofticialgovernmentinternetforfeittzre site,wwm forfeittlre.gov,
      24       consecutivelyfrom August8,2012,throughSeptember6,2012,notifyinga11thirdpartiesoftheirright
      25 to petitiontheCourt.NoticeofFiling ProofofPublication,ECF N o.34.
      26       ...
     Case 2:11-cr-00177-GMN-DJA Document 62 Filed 07/13/20 Page 12 of 13




 1          n isCourtfindsno petitionwasliled herein by oron behalfofany person orentityandthe
 2 time fortiling suchpetitionsand claim shasexpired.
 3          ThisCourtfindsnopetitionsarependingwithregardtotheassetsnamedhereinarldthetim e
 4   forpresenting such petitionshasexpired.
 5          TH EREFO RE,IT IS H EREBY ORDERED ,AD JUD G ED ,A N D D ECREED thata11right,
 6 title,and interestin the property hereinalterdescribed iscondemnedsforlkitedsand vested in the

 7 United StatesofAmericapmsuantto Fed.R.Crim.P.32.2(b)(4)(A)and (B);Fed.R.Crim.P.
 8 32.2(c)(2);Title 18,United StatesCode,Sections2253(a)(1)mld2253(a)(3);andTitle2l,United
 9 StatesCode,Section 853(n)(7)andshallbedisposedofaccordingtolaw:
10                 a)     anybook,magazine,periodical,film,videotape,orothermatterwhichcontains
1l                        any such visualdepictionsw hich wasproduced,transported,m ailed,shipped,
12                        orreceived;computerimages,includingm ovieand stillimageliles,depicting
13                        am inorengaging in sexually explicitconductand thediskettesarld hard drives
14                        onwhich they arem aintained;

15                 b)     Emachinedeslttop computer,serialnumber(xc7310015869)
16                 c)     Compaqdeskprocomputertower,serialnumber68398X112L127;
l7                 d)     Genericcomputertower,serialnumberl05825061)
18                 e)     Gatewaylaptop computer,serialnumber843000990226;
19                 9      Phillipsportableelectronicstoragedevice,serialnumber
20                        N W 1A0844063983;and

21                 g)     Palm centrosmartphone,serialnumberP2P203EBV7KE (tspropertf).
22          IT IS FURTHER ORDERED,ADJUDGED,AND DECREED thatany and allforfeited
23   funds,including butnotlim ited to,currency,currency equivalents,certiticatesofdeposit,asw ellas
24   anyincomederivedasaresultoftheUnitedStatesofAmerica'smarmgementofanypropertyfodkited
25 herein,and theproceedsfrom thesaleofany forfeitedproperty shallbedisposed ofaccordingtolaw.
26   ...




                                                   2
                 Case 2:11-cr-00177-GMN-DJA Document 62 Filed 07/13/20 Page 13 of 13
= *   W a




            l           The Clerk ishereby directed to sendcopiesofthisOrderto a11counselofrecord and three
            2 certitied copiesto tlaeU nited StatesA ttorney'sO ffice.

            3           DATEDthis wC               dayof           &'2 ,< .J*15.
            4
            5                                                      D TA TES D IS RICT JU D GE
            6
            7
            8
            9
        10
        11
        12
        13
        14
        l5
        16
        17
       18
       19
       20
       21                                      .



       22
       23
       24
       25
       26




                                                               3
